34 So. 3d 50 (2010)
The UNIVERSITY OF MIAMI, Appellant,
v.
Daniel ANSCHER, Appellee.
No. 3D09-2654.
District Court of Appeal of Florida, Third District.
March 10, 2010.
Rehearing and Rehearing En Banc Denied May 18, 2010.
Isicoff, Ragatz and Koenigsberg, Eric D. Isicoff, and Teresa Ragatz, Miami, for appellant.
Richman Greer, Gerald Richman, and Leora B. Freire, West Palm Beach, for appellee.
Before GERSTEN and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
GERSTEN, J.
The University of Miami ("UM") appeals an order granting a temporary injunction in favor of Daniel Anscher ("the student"). We reverse.
There are four well-established requirements for issuing a temporary injunction: (1) the likelihood of irreparable harm and the unavailability of an adequate remedy at law; (2) a substantial likelihood of success on the merits; (3) that the threatened injury to the petitioner outweighs any possible harm to the respondent; and (4) the entry of the injunction will not disserve the public interest. See LaRose v. A.K., 32 So. 3d 77 (Fla. 2d DCA 2009).
Here, because the student did not adequately establish the elements for a temporary injunction, the trial judge improperly granted the temporary injunction. Accordingly, we reverse the temporary injunction.
Reversed and remanded.